 Case 2:19-cv-00868-JDC-KK Document 1 Filed 07/08/19 Page 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA



GULF ISLAND SHIPYARDS, LLC

VERSUS                                             CIVIL ACTION NO. ___________

M/V ORANDA 1, bearing IMO No. 9576674,             IN ADMIRALTY,
her tackle, furniture, apparel, appurtenances,     F.R.C.P. 9(h) AND RULE C
etc., in rem, M/V SURF CHALLENGER,
bearing Official No. 1190616, her tackle,
furniture, apparel, appurtenances, etc., in rem,
and SURF SUBSEA, INC., in personam



                                     VERIFIED COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes complainant, Gulf Island

Shipyards, LLC, and for its Verified Complaint against the M/V ORANDA 1, IMO No.

9576674, her tackle, furniture, apparel, appurtenances, etc., in rem, the M/V SURF

CHALLENGER, bearing Official No. 1190616, her tackle, furniture, apparel, appurtenances,

etc., in rem, (hereinafter, collectively “the Vessels”), and SURF Subsea, Inc., in personam,

stating an admiralty and maritime claim within this Honorable Court’s admiralty and maritime

jurisdiction in accordance with Rule 9(h) of the Federal Rules of Civil Procedure and Rule C of

the Supplemental Rules for Certain Admiralty and Maritime Claims, with respect, alleges upon

information and belief as follows:




{N3832665.2}
 Case 2:19-cv-00868-JDC-KK Document 1 Filed 07/08/19 Page 2 of 8 PageID #: 2




                                JURISDICTION AND PARTIES

                                                  I.

         Jurisdiction is proper in accordance with 28 U.S.C. §1333, Rule 9(h) of the Federal Rules

of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty and Maritime

Claims. Venue is also proper in this district in accordance with 28 U.S.C. §1391(b)(2) and (d)

and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.

                                                 II.

         At all material times, plaintiff, Gulf Island Shipyards, LLC (hereinafter referred to as

“Gulf Island”) was and now is a limited liability company organized under the laws of the State

of Louisiana and doing business within the State of Louisiana, and within the jurisdiction of this

Honorable Court.

                                                 III.

         At all material times, defendant, the Vessel, M/V ORANDA 1, bearing IMO No.

9576674, was and still is a foreign-flagged offshore supply vessel. The in rem defendant vessel

is now or will during the pendency of this lawsuit be, upon the navigable waters of Louisiana,

within this district and within the jurisdiction of this Honorable Court.

                                                IV.

         At all material times, defendant, the Vessel, M/V SURF CHALLENGER, bearing

Official No. 1190616, was and still is a U.S.-flagged offshore supply vessel. The in rem

defendant vessel is now or will during the pendency of this lawsuit be, upon the navigable waters

of Louisiana, within this district and within the jurisdiction of this Honorable Court.




{N3832665.2}
                                                  2
 Case 2:19-cv-00868-JDC-KK Document 1 Filed 07/08/19 Page 3 of 8 PageID #: 3




                                               V.

         Upon information and belief, defendant, SURF Subsea, Inc. (hereinafter referred to as

“SURF Subsea”) was and now is a Delaware corporation doing business within the State of

Louisiana, and within the jurisdiction of this Honorable Court and was and is a vessel

management company and, at all material times, was and is the designated agent of the registered

owner of Vessel.

                                    FACTS AND CLAIMS

                                               VI.

         Gulf Island and SURF Subsea entered into a Vessel Mooring Agreement dated October

11, 2017 (the “Agreement,” attached hereto as Exhibit “A”), pursuant to which Gulf Island

provided various services and/or personnel for the Vessels, including but not limited to berthing

and dockage, mooring services, horsepower, utilities and personnel while the Vessels were

moored at Gulf Island’s facility in Lake Charles, Louisiana, and such services and/or personnel

were essential to and necessary for the operation of the Vessels and accomplishment of their

mission.

                                              VII.

         Under the Agreement, SURF Subsea agreed to pay Gulf Island a mooring fee for each

Vessel of $1.00 per linear foot or $246.00 per day for each Vessel.

                                              VIII.

         The Agreement provides that the Agreement shall terminate “if COMPANY has not

made payment, in accordance with this Agreement, within thirty (30) days written notice from

GIS of such non-payment.”



{N3832665.2}
                                                3
 Case 2:19-cv-00868-JDC-KK Document 1 Filed 07/08/19 Page 4 of 8 PageID #: 4




                                                IX.

         The Agreement provides that in the event of termination, SURF Subsea is liable to pay

Gulf Island (1) any outstanding mooring fees; (2) compensation for materials, work or services

provided; (3) interest due for late payment; and (4) costs incurred by Gulf Island as a result of the

termination.    Additionally, the Agreement provides that SURF Subsea is liable for any

reasonable costs incurred in removal or disposal of the Vessels from the premises and the costs

of restoration of the premise as a result of not timely removing the Vessels from Gulf Island’s

facility.

                                                 X.

         From October 2017 through present, in accordance with the terms of the Agreement, Gulf

Island invoiced SURF Subsea for mooring fees as well as other services and equipment provided

to the Vessels. In total, SURF Subsea owes Gulf Island approximately $141,942.00 in unpaid

mooring fees and for other services and equipment provided for the M/V ORANDA 1 (Exhibit

“B”), and approximately $111,201.00 for the M/V SURF CHALLENGER (Exhibit “B”),

totaling approximately $253,143.00, which amount SURF Subsea has failed to pay, in breach of

the terms and conditions of the Agreement. The above figure, which continues to accrue daily,

does not include interest to which Gulf Island is justly and duly entitled. Under the Agreement,

interest is owed at the rate of 1.5% per month for any and all amounts payable under the

Agreement that are not paid when due.

                                                XI.

         Despite demand, SURF Subsea failed to remit payment for the amounts owed under the

Agreement. Accordingly, Gulf Island terminated the Agreement and demanded that SURF


{N3832665.2}
                                                 4
 Case 2:19-cv-00868-JDC-KK Document 1 Filed 07/08/19 Page 5 of 8 PageID #: 5




Subsea remove the Vessels from Gulf Island’s facility. SURF Subsea failed to remove the

Vessels as required by law and by the Agreement. Accordingly, under the Agreement, Gulf

Island is entitled to all costs and expenses, including reasonable attorney’s fees, for the

prosecution of this lawsuit. Gulf Island is also entitled to recover costs incurred in removal of

the Vessels from Gulf Island’s facility and the costs of restoration of the facility from SURF

Subsea.

                                                  XII.

         Despite numerous amicable demands and upon notice of monies owed by SURF Subsea

and/or the Vessels and requests for payment of the aforementioned charges, the debt has not been

paid. SURF Subsea is justly indebted to Gulf Island for the damages as aforesaid and as to be

shown more particularly at trial.

                                                 XIII.

         Gulf Island is also entitled to a maritime lien against the Vessels, and is legally entitled to

seize said Vessels pursuant to its rights under the general maritime law and admiralty laws of the

United States and have it sold to satisfy any judgment which might be rendered in this matter.

Gulf Island provided goods and services for the Vessels on the order of the owner or a person

authorized by the owner, which services and personnel constitute necessaries under the Federal

Maritime Lien Act, 46 U.S.C. §31342 as defined in 46 U.S.C. §31301. Alternatively, Gulf

Island is entitled to a maritime lien against the Vessels as a result of the breach of the

Agreement, a maritime contract, and/or for the maritime tort of trespass.




{N3832665.2}
                                                   5
 Case 2:19-cv-00868-JDC-KK Document 1 Filed 07/08/19 Page 6 of 8 PageID #: 6




                                                XIV.

         Gulf Island further requests that all expenses incurred in the safekeeping of the Vessels

be declared to be custodia legis expenses, including but not limited to all expenses associated

with docking the Vessels and maintaining the state of the Vessels following arrest, and that such

expenses be paid prior to the release of the Vessels or distribution of proceeds of its sale.

                                                XV.

         Gulf Island reserves the right to amend any article of this Verified Complaint as facts

become better known.

                                                XVI.

         In accordance with applicable Local Admiralty Rules, Gulf Island agrees to hold

harmless and indemnify the U.S. Marshal and all of its deputies for any and all liabilities as a

result of seizing the aforesaid property.

         WHEREFORE, complainant, Gulf Island prays:

         1.     For judgment in personam against defendant, SURF Subsea with interest

                at the contractually-agreed rate and/or pre-judgment interest, expenses,

                attorney’s fees and costs;

         2.     For process in rem pursuant to Rule C of the Supplemental Rules for

                Certain Admiralty and Maritime Claims of the Federal Rules of Civil

                Procedure be issued by the Court against the M/V ORANDA 1 bearing

                IMO Number 9576674, her tackle, furniture, apparel, appurtenances, etc.,

                and that all persons having a claim and interest therein be cited to appear

                herein and answer, under oath, all and singular matters aforesaid, and that


{N3832665.2}
                                                  6
 Case 2:19-cv-00868-JDC-KK Document 1 Filed 07/08/19 Page 7 of 8 PageID #: 7




               the M/V ORANDA 1 be seized, condemned and sold to satisfy all

               amounts owed to Gulf Island, as set forth herein;

         3.    For Judgment in rem, against the M/V ORANDA 1 in the full amount due

               as set forth herein, including pre-judgment interest, costs, seizure expenses

               and all attorney’s fees;

         4.    For process in rem pursuant to Rule C of the Supplemental Rules for

               Certain Admiralty and Maritime Claims of the Federal Rules of Civil

               Procedure be issued by the Court against the M/V SURF CHALLENGER,

               bearing   Official    No.   1190616,    her   tackle,   furniture,   apparel,

               appurtenances, etc., and that all persons having a claim and interest therein

               be cited to appear herein and answer, under oath, all and singular matters

               aforesaid, and that the M/V SURF CHALLENGER be seized, condemned

               and sold to satisfy all amounts owed to Gulf Island, as set forth herein;

         5.    For Judgment in rem, against the M/V SURF CHALLENGER in the full

               amount due as set forth herein, including pre-judgment interest, costs,

               seizure expenses and all attorney’s fees;

         6.    That any property arrested in this proceeding be sold under the direction of

               this Court and that the proceeds of the sale be brought into the Court to

               satisfy all monies owed to Gulf Island as set forth herein;

         7.    That defendants be cited to appear and answer the matters aforesaid; and

         8.    That this Honorable Court grant plaintiff such other and further relief

               which it may deem just and proper.


{N3832665.2}
                                                 7
 Case 2:19-cv-00868-JDC-KK Document 1 Filed 07/08/19 Page 8 of 8 PageID #: 8




                                   Respectfully submitted,

                                   ___/s/ William C. Baldwin___________________
                                   WILLIAM C. BALDWIN (#31613)
                                   JEANNE L. AMY (#37012)
                                   Jones Walker LLP
                                   201 St. Charles Avenue - 48th Floor
                                   New Orleans, Louisiana 70170-5100
                                   Telephone:     (504) 582-8315
                                   Facsimile:     (504) 589-8315
                                   Email: wbaldwin@joneswalker.com
                                           jamy@joneswalker.com




{N3832665.2}
                                      8
